Citation Nr: 1242797	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-31 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for epididymitis/inclusion cyst of the right testicle, claimed as chronic swelling of the right testicle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakotas.
	
The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is of record.

The issue of entitlement to service connection for epididymitis/inclusion cyst of the right testicle is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have a current bilateral hearing loss disability under VA regulations.

2.  The competent and credible lay evidence of record shows that the Veteran's current tinnitus is etiologically related to active military service. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).  

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

As will be discussed in more detail below, the Board is granting entitlement to service connection for tinnitus.  This is a full grant of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

After careful review of the claims folder, the Board finds a letter dated in March 2009 satisfied the duty to notify provisions prior to the initial unfavorable AOJ decision.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for hearing loss.  He was notified of how VA will determine the disability rating and effective date if his claim is granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains some of the Veteran's service treatment records, private treatment records, VA examination report dated in July 2009, lay statements from the Veteran and a transcript of the June 2011 Board hearing.  

The July 2009 VA audiological examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history and providing a physical evaluation of the Veteran.  Following the above, the examiner provided an assessment of the Veteran's current conditions.  The examiner provided a rationale for his opinion, which appears to be based on both the medical and lay evidence of record.  Accordingly, the Board concludes that the examination is adequate for rating purposes.  

The Board observes that the record indicates that some of the Veteran's service treatment records may be missing.  The service treatment records associated with the claims file are from the Records Management Center (RMC) and the Veteran.  The service treatment records received from the RMC consist of the Veteran's dental records and some treatment records dated in 1997 and 1998.  The Veteran submitted copies of the service treatment records that were in his possession, which include treatment from December 1978 to March 1998 and his March 1998 separation examination.  These service treatment records also include periodic examinations dated in October 1983, May 1988 and April 1993 and audiograms dated in December 1978, September 1980, November 1981, February 1982, October 1984, October 1985, October 1986, February 1988, March 1989.  In a case in which a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative medical records).  The Board notes that the claims file contains various audiograms throughout the Veteran's active military service to include an audiological evaluation conducted in March 1998 as part of the Veteran's separation examination.  Furthermore, as will be discussed in more detail below, the Board has denied the Veteran's bilateral hearing loss disability, because the evidence shows that the Veteran does not have a current hearing loss disability under VA regulations.  The Veteran was discharged from service ten years prior to the Veteran filing his service connection claim for hearing loss and therefore any evidence in the service treatment that indicates he might have met the requirements for a hearing loss disability in service does not support the Veteran's assertion of having a current hearing loss disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  In light of the above, further development in this regard would serve no useful purpose with respect to the Veteran's service connection claim for hearing loss.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

There is no other indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Merits of the Claims for Service Connection

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

Bilateral Hearing Loss

The Veteran filed a service connection claim for bilateral hearing loss in February 2009.   He contends that he has had hearing difficulty in both ears since military service and he was exposed to loud noise from aircraft and gunfire as a security police officer while in military service.  

In assessing the Veteran's service connection claim for hearing loss, the Board must first determine whether the Veteran has a current hearing disability under VA regulations.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  Additionally, the Court has held that the threshold for normal hearing is from 0 to 20 dB, and that threshold levels of above 20 dB indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran was provided with a VA audiological examination in July 2009.  The examination revealed pure tone thresholds in the right ear were 15 dB at 500 Hz, 10 dB at 1000 Hz, 15 dB at 2000 Hz, 15 dB at 3000 Hz and 15 dB at 4000 Hz.   The speech recognition score using the Maryland CNC Test was 94 percent for the right ear.  The pure tone thresholds for the left ear were 15 dB at 500 Hz, 15 dB at 1000 Hz, 10 dB at 2000 Hz, 15 dB at 3000 Hz and 15 dB at 4000 Hz.  The speech recognition score for the left ear using the Maryland CNC Test was 98 percent.  The examiner determined that the test results indicate normal hearing bilaterally.  There are no other recent audiological evaluations in the record that show the Veteran meets VA regulations of a current hearing disability.  Thus, the medical evidence of record shows that his hearing impairment does not meet the definition of a current hearing loss disability under VA regulation.  See 38 C.F.R. § 3.385.    

The evidence supporting a current bilateral hearing loss disability consists of the lay statements from the Veteran.  The Veteran contends that he has had difficulty hearing in both ears since military service.  Lay persons can provide an eyewitness account of a Veteran's observable symptoms, such as difficulty hearing.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  The Veteran is not competent to report that he meets the auditory decibel threshold that is required for his claimed hearing impairment to be considered a disability under VA regulations, because that assessment does not involve a simple diagnosis.  Therefore, while the Board has considered the assertions of the Veteran, it finds that they are not competent to state that the Veteran meets the auditory decibel threshold required for the claimed hearing loss to be considered a disability under VA regulations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The grant of service connection requires competent evidence to establish a diagnosis of the claimed disability.  In the case of hearing loss, the regulations explicitly state the auditory decibel threshold required.  Congress specifically limits entitlement for service-connected disability to cases where an in-service disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of evidence of a present disability due to disease or injury, there can be no valid claim.  Id.

Without evidence of a current disability, the Board must find that the Veteran's claim of entitlement to service connection for bilateral hearing loss is not warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The benefit of the doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claim for service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Tinnitus

The Veteran contends that his tinnitus is related to active military service.  Specifically, he asserts that his tinnitus was caused by loud noise exposure from airplanes and gunfire while working as a security police officer during active military service.   

The Board notes that the evidence of record establishes that the Veteran currently has tinnitus.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, the July 2009 VA examination report indicates that the Veteran has a diagnosis of tinnitus.

A review of the Veteran's service treatment records reveal no complaints of or treatment for tinnitus during military service.  In addition, the Veteran's separation examination in March 1998 shows that his ears were evaluated as clinically normal.  He did not report symptoms of tinnitus during his separation examination.  However, the Veteran reported a history of military noise exposure from aircraft and gunfire.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was security craftsman.  Exposure to noise from aircraft and gunfire would be consistent with the circumstance of his service.  See 38 U.S.C.A. § 1154(a) (2012).  Furthermore, the Veteran's service treatment records shows that in December 1981 the Veteran was placed on temporary restriction in that he must be removed from all duties which involved noise exposure for a period of 30 days due to a significant hearing threshold shift.  Thus, the Veterans service treatment records also indicate that the Veteran was exposed to noise during active military service.  Accordingly, the Board finds that the evidence reveals the Veteran was exposed to loud noise during active military service.

The Board observes that the record contains a negative nexus opinion from a VA examiner in July 2009.   The VA examiner, having evaluated the Veteran, reviewed the claims folder, and interviewed the Veteran, provided the opinion that it is less than likely that the Veteran's tinnitus is a result of his military service due to the reported onset of tinnitus of one year prior to the examination and post service noise history.  The examiner did not discuss the Veteran's previous assertions of the onset of tinnitus during military service and a continuity of symptoms since service.  Furthermore, the Veteran later clarified in a written statement submitted in June 2011 and in testimony during the June 2011 Board hearing that with respect to the documentation in the July 2009 VA examination report that the onset of his tinnitus was one year ago was incorrect and he was trying to say that his tinnitus became more prevalent and bothersome in the last few years.  Therefore, the VA examiner's opinion was based on an inaccurate history of the onset of tinnitus and the Board finds that the opinion is of low probative value.  

The Veteran may also establish the third Hickson element by demonstrating continuity of symptomatology.  According to the Veteran's own reports, his tinnitus had its onset during active military service with a continuity of recurrent tinnitus symptoms since service.  See February 2009 claim, June 2011 written statements and June 2011 Board hearing.  The Veteran is competent to report the onset of his tinnitus and that he experienced continuity of symptomatology since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("Lay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'," quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuity of symptomatology).  

Nevertheless, the Veteran's statements are subject to a Board analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  The Board observes that the Veteran's service treatment records are silent with respect to whether the Veteran had tinnitus in service.  Furthermore, the first evidence of any indication that the Veteran had tinnitus was not until 2009, approximately 11 years after military service.  The Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Buchanon v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The record does not contain medical or lay evidence that directly conflicts with the Veteran's assertion regarding the onset of tinnitus during service and the continuity of symptomatology since service.  The Board notes that the July 2009 VA examination report indicates that the Veteran reported that the onset of his tinnitus was in 2008.  However, the Veteran later clarified that he was referring to when his tinnitus became more prevalent and bothersome.  Except for the documentation in the July 2009 VA examination report, the record shows that the Veteran has consistently reported that he had tinnitus in service and he experienced symptoms of tinnitus since military.  There is no other indication in the record that the Veteran's statements lack veracity.  Therefore, the Board concludes the Veteran's statements of the onset of tinnitus during military service and a continuity of symptoms since service are credible.  

The United States Court of Appeals for Veterans Claims has held that where there is of record lay evidence of in-service tinnitus and of tinnitus ever since service and medical evidence of a current diagnosis, such evidence suffices to indicate that disability may be associated with active service.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  Given the evidence of record shows acoustic trauma in service and the Veteran's credible assertions of the onset of tinnitus in service with a continuity of symptomatology, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current tinnitus is related to acoustic trauma during active military service.  Accordingly, entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

After a review of the claims file, the Board finds that a remand for further development of the remaining issue on appeal is necessary.

The Board notes that the record mainly contains the service treatment records that were in the Veteran's possession.  The Veteran noted in his January 2010 notice of disagreement that VA does not have all of his service treatment records, because these records were lost at Grand Forks Air Force Base.  He provided to VA only the small amount of service treatment records that were in his possession.  VA has a duty to assist the veteran in obtaining or confirming the unavailability of his active duty service treatment records that are not currently included in the record on appeal.  38 U.S.C.A. § 5103A(c).  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the veteran's claim for a benefit under a law administered by the VA.  38 U.S.C.A. § 5103A.  Whenever VA attempts to obtain records from a Federal department or agency, the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3).  It appears that the RO only requested a copy of the Veteran's service treatment records one time and received a copy of his dental records and some treatment records dated in 1997 and 1998.  There is no indication that the RO made any further attempts to locate the Veteran's missing service treatment records.  Therefore, the RO should conduct another search for the Veteran's service treatment records in an attempt to obtain a complete record.  

The Board observes that the Veteran was not provided with a VA examination with respect to his service connection claim for epididymitis/inclusion cyst of the right testicle.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran has reported that he has recurrent pain and swelling in the right testicle that occurs approximately every two months and lasts about two days.  Hearing Transcript at 7-8.  The Veteran is competent to report observable symptoms, such as pain and swelling in his right testicle.  Service treatment records and private treatment records reveal that he was treated for inflammation of the spermatocele or inclusion cyst of the right testicle and acute epididymitis of the right testicle in August 1989.  Furthermore, the Veteran has indicated that he has had a continuity of recurrent symptomatology since military service.  Based on the foregoing, the Board finds that the Veteran should be provided with a VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all of the Veteran's outstanding service treatment records from the appropriate personnel department to include the Records Management Center (RMC).  If no records are available, attempt to obtain the outstanding records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will document of record such unavailability, and all attempts to obtain such records.  VA must also provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  Associate all documents obtained with the claims file.

2. After the above has been accomplished and any outstanding service treatment records have been associated with the claims file, schedule the Veteran for a VA examination regarding his service connection claim for epididymitis/inclusion cyst of the right testicle.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the any right testicular disorder to include epididymitis/inclusion cyst of the right testicle is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military to include the vasectomy and/or any symptoms or treatment shown in service.  The examiner should provide an explanation for all conclusions reached.  

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for epididymitis/inclusion cyst of the right testicle.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


